Citation Nr: 0907864	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial compensable evaluation for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 
2004, when she retired.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

The Veteran's claims file contains service treatment records 
dated from 1984 to 1985 which refer to the Veteran by an 
alternate surname.  However, in correspondence dated in 
January 2006, the Veteran indicated that her correct surname 
was that by which she identified herself in her August 2004 
claim.  Review of the claims file reveals that the remaining 
service treatment records, as well as her postservice 
treatment records and the procedural documents of record, 
refer to her by that surname, and the Social Security 
Administration identification number is consistent through 
the entire record.  Accordingly, the title page of the 
Board's decision reflects the Veteran's current surname, but 
also references her original surname as an "also known as" 
name.

Service connection for sinusitis was granted by the December 
2004 rating decision, and an initial noncompensable 
evaluation assigned effective August 2004.  In her March 2006 
substantive appeal, the Veteran indicated that her sinusitis 
condition had increased in severity.  Accordingly, as this 
March 2006 statement constitutes an informal claim for an 
increased evaluation for sinusitis, that issue is referred to 
the RO for the appropriate development.


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence need to 
substantiate the claims decided therein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The Veteran's service treatment records show evidence of 
acute injuries to both her right and left knees, but no 
diagnosis of a chronic disorder, to include on service 
separation examination in May 2004. 

3.  The Veteran does not have a currently diagnosed right 
knee disorder or left knee disorder for the period of the 
appeal.

4.  The Veteran's lumbar strain is currently manifested by x-
ray evidence of a loss of disc height at L5-S1, with no 
objective pain on motion but with subjective reports of pain; 
by forward flexion limited to 70 degrees; and by the absence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial evaluation of 10 percent, but 
no greater, for lumbar strain are met for the period of the 
appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5237 (2008).

(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations: VA's Duties to Notify and 
Assist

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in September 
2004 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a March 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records and VA treatment 
records have been obtained; she has not identified any 
pertinent private medical records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran was also accorded a VA 
examination in November 2004 with respect to each of the 
issues on appeal.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

II. Service Connection Claims

A.  Pertinent Laws and Regulations 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the Veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

B.  Analysis: Right Knee Disorder

Multiple July 1996 service treatment records noted that the 
Veteran reported a 2 to 3 year history of right knee pain.  
She stated that once she modified her physical activities, 
eliminating running and replacing it with swimming, her right 
knee pain was "virtually nonexistent."  However, transfer 
to a new command in May 1996 beginning in May 1996 required 
her to start running again, and her right knee pain returned.  
Physical examination showed right knee pain, but normal range 
of motion, normal posture, and normal gait; she was diagnosed 
with retropatellar femoral syndrome.  A February 2002 service 
treatment record shows that the Veteran reported right knee 
pain after falling in November 2001.  She was diagnosed with 
a right knee contusion and pain.  However, the remaining 3 
years of the Veteran's service treatment records, which 
detail treatment for other conditions, do not include any 
complaints of, or treatment for, right knee symptomatology.  
Moreover, in the subjective self-report of medical history 
completed in May 2004, the Veteran denied having any swollen 
or painful joints, or a history of knee problems, to include 
locking, instability, pain, or ligament injury.  The May 2004 
service separation examination noted no abnormalities of the 
lower extremities, to include the right knee.

Additionally, there is no postservice evidence of record 
showing that the Veteran has a right knee disorder.  X-rays 
taken in conjunction with the November 2004 VA joints 
examination confirmed the absence of a bone or other 
abnormality, and physical examination showed normal results 
of range of motion testing, with no pain, no instability, 
negative drawer signs and McMurray tests results, and an 
absence of joint line pain, pivot shift, or crepitus.  Most 
critically, the Veteran stated that her knee pain was 
transient, rather than chronic with flareups.  Thus, while 
not discounting the Veteran's reports of right knee pain, the 
Board finds that the Veteran is not currently shown to have a 
right knee disorder.  Pain is only one of several criteria 
for determining whether a disability exists, and that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the 
Veteran's complaints of knee pain have been considered, but 
they do not outweigh the objective evidence of record, which 
does not show a chronic disability at the time the veteran 
filed her claim or at any time during the period of her 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007).  Accordingly, service connection for a right knee 
disorder is not warranted.

Because the evidence of record does not show a currently 
diagnosed right knee disorder during the period of the 
Veteran's appeal, the preponderance of the evidence is 
against her claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Analysis: Left Knee Disorder

Multiple July 1996 service treatment records noted that the 
Veteran reported a 2 to 3 year history of left knee pain.  
She stated that once she modified her physical activities, 
eliminating running and replacing it with swimming, her left 
knee pain was "virtually nonexistent."  However, transfer 
to a new command in May 1996 beginning in May 1996 required 
her to start running again, and her left knee pain returned.  
Physical examination showed left knee pain, but normal range 
of motion, normal posture, and normal gait; she was diagnosed 
with retropatellar femoral syndrome.  A January 1997 service 
treatment record noted that the Veteran sustained trauma to 
her left knee in October 1996 when she fell while 
rollerblading.  An x-ray taken at that time showed soft 
tissue calcifications "such as due to tendonitis or other 
such cause," but did not show any evidence of avulsion 
fractures or other abnormalities.  The assessment was left 
knee patellofemoral syndrome.  There was no evidence of 
complaints of, or treatment for, left knee symptomatology for 
the remaining 8 years of the Veteran's military service.  
Moreover, in the subjective self-report of medical history 
completed in May 2004, the Veteran denied having any swollen 
or painful joints, or a history of knee problems, to include 
locking, instability, pain, or ligament injury.  The May 2004 
service separation examination noted no abnormalities of the 
lower extremities, to include the left knee.

Additionally, there is no postservice evidence of record 
showing that the Veteran has a left knee disorder.  X-rays 
taken in conjunction with the November 2004 VA joints 
examination showed no evidence of a bone or other 
abnormality; thus, the soft tissue calcifications shown on x-
ray in October 1996 were no longer present.  Moreover, 
physical examination at the November 2004 VA joints 
examination showed normal results of range of motion testing, 
with no pain, no instability, negative drawer signs and 
McMurray tests results, and an absence of joint line pain, 
pivot shift, or crepitus.  Most critically, the Veteran 
stated that her knee pain was transient, rather than chronic 
with flareups.  Thus, while not discounting the Veteran's 
reports of left knee pain, the Board finds that the Veteran 
is not currently shown to have a left knee disorder.  Pain is 
only one of several criteria for determining whether a 
disability exists, and that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 
285.  In this case, the Veteran's complaints of knee pain 
have been considered, but they do not outweigh the objective 
evidence of record, which does not show a chronic disability 
at the time the veteran filed her claim or at any time during 
the period of her appeal.  See McClain, 21 Vet. App. at 323.  
Accordingly, service connection for a left knee disorder is 
not warranted.

Because the evidence of record does not show a currently 
diagnosed left knee disorder during the period of the 
Veteran's appeal, the preponderance of the evidence is 
against her claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating Claim

A.  Pertinent Laws and Regulations 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial evaluation for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  Moreover, for all claims for 
increase, VA has a duty to consider the possibility of 
assigning staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007).   

The Veteran's lumbar strain is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  The General Rating Formula 
provides for a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, General Rating 
Formula (2008).  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted for unfavorable anklyosis of the 
entire thoracolumbar spine, and the maximum 100 percent 
evaluation is warranted for unfavorable anklyosis of the 
entire spine.  Id.  

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
Moreover, where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

B.  Analysis

During the November 2004 VA examination, forward flexion of 
the lumbar spine was to 90 degrees and extension was to 30 
degrees; the combined thoracolumbar range of motion was 240 
degrees.  There was no evidence of muscle spasm, guarding, 
localized tenderness, abnormal gait, abnormal spinal contour, 
or vertebral body.  Thus, a compensable evaluation is not 
warranted based on the General Rating Formula.  However, x-
rays taken during the November 2004 VA examination showed a 
loss of disc height at L5-S1.  Moreover, while pain on motion 
was not objectively documented during range of motion testing 
conducted at the November 2004 VA examination, the Veteran 
has consistently stated that she experiences pain on both 
flexion and extension of the lumbar spine, and the Board 
finds her statements credible.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Thus, resolving reasonable doubt in 
favor of the Veteran, the Board finds that the objective x-
ray evidence of degenerative changes, combined with evidence 
of painful motion, more nearly approximates the 10 percent 
rating criteria.  38 C.F.R. § 3.102, 4.7 (2002).  As such, an 
initial 10 percent evaluation, but no greater, is warranted 
for the Veteran's spine disorder.  

However, an initial evaluation greater than 10 percent is not 
warranted for any portion of the Veteran's appeal; as such, 
no staged ratings are required.  See Hart, 21 Vet. App. at 
510.  Reasonable doubt has been resolved in the Veteran's 
favor to award the 10 percent evaluation.  38 C.F.R. § 3.102.  
To that end, there is no x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation, in the evidence of 
record, which would warrant a 20 percent evaluation under 
Diagnostic Code 5003.  Id.  Moreover, as noted above, the 
physical examination, to include objective range of motion 
testing, on VA examination in November 2004, failed to show 
any of the criteria warranting a 20 percent or higher 
evaluation under the General Rating Formula.  38 C.F.R. 
§ 4.71a, General Rating Formula.  Further, because the 
General Rating Formula is identical for all Diagnostic Codes 
pertaining to the spine, and intervertebral disc syndrome is 
not shown by the evidence of record, consideration of other 
relevant diagnostic codes pertaining to the spine is not 
required.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 
5239, 5240, 5241, and 5242 (2008).  Finally, the November 
2004 VA examiner did not objectively find evidence of 
neurologic abnormalities, to include weakness, bladder or 
bowel impairment, or loss of peripheral sensation; thus, no 
separate evaluation for any associated neurological 
abnormalities is warranted.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The evidence of record tends to show that the Veteran's spine 
disorder does not cause a level of functional loss greater 
than that already contemplated by the evaluation granted 
above.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2008).  The November 2004 VA examination found 
that the Veteran's range of motion was normal, with no 
evidence of painful motion.  See id.; see also 38 C.F.R. § 
4.71a, General Rating Formula.  Moreover, the November 2004 
VA examiner found that there was no additional limitation 
following repetitive use or during flareups, no weakness, and 
no interference with activities of daily living.  Thus, while 
the pain the veteran experiences on motion is, in part, the 
basis on which the initial 10 percent evaluation is assigned 
by this decision, that pain does not constitute additional 
functional loss such that it supports yet a higher 
evaluation.  

Finally, the issue of whether the manifestations of the 
Veteran's service-connected disability presents an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

The regulatory criteria pertinent to the Veteran's spine 
disorder considered her symptoms, and were used as the basis 
to assign an initial 10 percent evaluation by this decision.  
In this regard, the schedular evaluations in this case are 
not inadequate with which to rate her service-connected spine 
disorder.  Thun, 22 Vet. App. at 115.  The evidence of record 
does not show an exceptional or unusual disability picture.  
Although the Veteran reports that she experiences lumbar 
spine pain and stiffness, on VA examination in November 2004, 
she denied the use of assistive devices, or a history of 
surgery or hospitalization due to her spine disorder.  
Moreover, the Veteran retired from the military in 2004 after 
20 years of service, and was not separated as a result of her 
service-connected spine disorder.  While during the November 
2004 VA examination, the Veteran stated that she was retired 
and raising her children.  However, there is no evidence in 
the record, to include the objective clinical findings 
documented in the November 2004 VA examination report, that 
her current lack of employment outside the home is the result 
of the manifestations of her service-connected spine 
disorder.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

As noted above, reasonable doubt has been resolved in the 
Veteran's favor in assigning an initial 10 percent evaluation 
for her service-connected spine disorder for the period of 
the appeal.  However, the evidence of record does not show 
spine symptomatology that would merit a higher initial 
evaluation, than the 10 percent being granted in this 
decision, under the pertinent rating criteria for the period 
of this appeal.  Moreover, functional loss not already 
contemplated by that 10 percent evaluation is not shown in 
the record.  Therefore, the preponderance of the evidence is 
against an evaluation greater than the 10 percent being 
awarded in this decision.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

An initial evaluation of 10 percent, but no greater for the 
period of the appeal, for lumbar strain is granted, subject 
to the applicable regulations concerning the payment of 
monetary benefits.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


